Appeal from a decision of the Unemployment Insurance Appeal Board which affirmed the decision of a referee and overruled the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits for forty-two days. Claimant was a taxicab driver and, together with some others, was employed as an extra man. He worked on a daily “ shape-up ” basis. Whether he would be given a cab on a particular day was dependent upon how many regular drivers did not report for work and upon the number of extra men who might also be seeking work for that day. He became dissatisfied with that arrangement and asked for a position as a regular driver. This request was refused and thereupon he refused to continue as an extra man. The board has held that claimant did not voluntarily leave his employment without good cause. We cannot say, as a matter of law, that this decision was erroneous. Decision unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.